Citation Nr: 9914505	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for residual left ankle bimalleolar fracture with traumatic 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1980 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for left bimalleolar ankle fracture and assigned a 
0 percent (noncompensable) evaluation, effective September 3, 
1996.  By a rating decision dated September 1998, the RO 
increased the rating for the veteran's residual left ankle 
bimalleolar fracture with traumatic arthritis from a 
noncompensable evaluation to a 10 percent evaluation, also 
effective September 3, 1996.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residual left ankle bimalleolar fracture 
with traumatic arthritis is manifested by complaints of pain 
with clinical findings of dorsiflexion to 10 degrees, and 
plantar flexion to 40 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual left ankle bimalleolar fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes  5010-5262, 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for her service-connected residual left ankle 
bimalleolar fracture with traumatic arthritis.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award and subsequent increase.  Accordingly, her claim must 
be deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist arises.  See Fenderson v. 
West, 12 Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 
125-127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the examination 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

The veteran contends that the evaluations assigned since 
March 1997 for residual left ankle bimalleolar fracture with 
traumatic arthritis, which resulted from an ankle injury in 
service, do not adequately reflect the severity of her ankle 
symptomatology.

In May 1998, the veteran was afforded a VA examination which 
showed: no limp; peripheral circulation and sensation of both 
feet and ankles as normal; no crepitus; no swelling; no areas 
of tenderness; no tenderness about the surgical scars in 
treatment for the bimalleolar fracture sustained in 1980; 
range of motion of left ankle was 10 degrees dorsiflexion and 
40 degrees plantar flexion; no evidence of muscle weakness on 
inversion, eversion, dorsiflexion or plantar flexion.  The 
examiner noted that range of motion of the left ankle was 
decreased by 5 degrees of normal as compared to the right.  
The examiner also noted that the veteran had treatment for 
bilateral plantar fasciitis and left tarsal tunnel syndrome, 
which, in his opinion, was unrelated to the left ankle 
fracture in 1980.  X-rays were ordered in order to compare 
them to those taken in December 1996.  The x-rays showed a 
metallic surgical screw seen in the distal left fibula above 
the lateral malleolus, visualized bony structures were 
otherwise intact.  There was no evidence of fracture, 
dislocation or destructive bony lesion and the ankle mortis 
was maintained bilaterally.  The appearance of the medial 
malleolus demonstrated slight sclerosis and irregularity 
following the previous fracture plus removal of the internal 
fixation was unchanged.  There were no soft tissue 
calcifications in addition to the medial malleolar 
irregularity and there were no ostial chondral lesions.  Not 
noted on the 1996 x-rays was that there was slight bone 
spurring of the medial surface of the talus and opposing 
lateral surface of the medial malleolus.  The examiner's 
impression was slight evidence of degenerative joint disease 
involving the medial surface of the talus and opposing 
lateral surface of the medial malleolus.  However, the 
examiner noted that this was not the weightbearing surface of 
the ankle.  

Private outpatient medical treatment records as well as a 
report submitted by H. John Visser, D.P.M. dated May 1997, 
indicate that the veteran had been seen on a regular basis 
for her ankle and foot problems.  Dr. Visser indicated in his 
report that the veteran showed signs of degenerative 
osteoarthritis in both ankles and that she wore bracing 
occasionally when she will be on her feet for an extended 
period of time.  During the May 1998 VA examination, the 
veteran reported that she receives cortisone injections every 
six months from Dr. Visser.  However, the VA examiner was 
unclear whether all the injections were given in the left 
ankle or if they were for the foot plantar fasciitis for 
which she was also being treated.

The RO has rated the veteran's residual left ankle 
bimalleolar fracture with traumatic arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5271.  Under this code a 10 
percent evaluation is warranted for moderate limitation of 
motion and a 20 percent evaluation is warranted for marked 
limitation of motion.

After reviewing the medical evidence of record, the Board 
concludes that a 10 percent rating for the veteran's residual 
left ankle bimalleolar fracture with traumatic arthritis was 
appropriate.  There is no evidence of marked limitation of 
motion of the left ankle.  The May 1998 VA examination showed 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees, 
with inversion and eversion to 40 degrees each.  

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5270, 5262, however, whether or not they were 
raised by the veteran.  See Suttmann v. Brown, 5 Vet.App. 
127, 133; Schafrath v. Derwinski, 1 Vet.App. 589, 592-593 
(1991).  

Under Diagnostic Code 5270, a rating of 20 percent is 
warranted for ankylosis of the ankle in plantar flexion, less 
than 30 degrees.  The clinical evidence shows limitation of 
motion of the left ankle but not ankylosis or complete 
immobility of 


the joint.  The most recent VA examination dated May 1998 
showed dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  There was no clinical evidence to suggest that pain 
or any other symptom results in ankylosis to a degree that 
would support a 20 percent rating.  Thus, a rating in excess 
of 10 percent under Code 5270 is not warranted.

Under Diagnostic Code 5262 a 10 percent evaluation is 
warranted where there is a malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent rating is 
warranted for nonunion of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The clinical and radiographic evidence of record shows 
no current nonunion of the veteran's left lower tibia and 
fibula.  The May 1998 VA x-ray report shows a single small 
screw in the distal fibula which was unchanged in position 
and alignment.  Thus, a rating in excess of 10 percent under 
Diagnostic Code 5010-5271 is not indicated.

The Court has held that under 38 C.F.R. §§ 4.40 and 4.45 
(1998), an increased evaluation may be assigned on the basis 
of functional loss due to a veteran's subjective complaints 
of pain.  See DeLuca, at 8 Vet.App. 204-06 (1995).  However, 
the assigned 10 percent evaluation is based on pain and 
functional loss.  There is no medical evidence of disuse 
musculature atrophy, any fatigue on use, or additional 
limitation of function due to pain.

In reaching this decision, the Board has considered the 
benefit of the doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for residual 
left ankle bimalleolar fracture with traumatic arthritis is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

